Citation Nr: 1203591	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized non-VA medical services incurred in connection with emergency treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This case comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a decision denying payment to a private facility for emergency treatment of the Veteran.  In September 2011, the case was remanded for further development.


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Veteran filed a request to withdraw his claim of entitlement to the reimbursement of expenses for unauthorized medical services incurred in connection with emergency treatment.


CONCLUSION OF LAW

The criteria to withdraw an appeal concerning the issue of entitlement to the reimbursement of expenses for unauthorized medical services incurred in connection with emergency treatment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In September 2011, the Board remanded this issue.  The case was returned to the Board without the directed development being undertaken.  Under ordinary circumstances this case would be returned to the Medical Center under the doctrine announced in Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand.)  Significantly, in January 2012, the appellant, through his representative, withdrew his appeal concerning the issues of entitlement to the reimbursement of expenses for unauthorized medical services incurred in connection with emergency treatment.  ("Please withdraw all current pending appeals.")  As there remain no allegations of error of fact or law for appellate consideration concerning this issue, the Board does not have jurisdiction to the claim.  The appeal is therefore dismissed.


ORDER

The issue of entitlement to the reimbursement of expenses for unauthorized medical services incurred in connection with emergency treatment is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


